DETAILED ACTION
This action is in reply to the Amendment filed 08/19/2021.
Claims 2-21 are currently pending.

Non-Responsive Amendment – Bona Fide Attempt
The amendment filed on 08/19/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because originally presented claim 1 (Invention I) were drawn to generating recommendation data by accessing a data network comprising nodes corresponding at least to a plurality of venues and a plurality of reviewers and further comprising links between said nodes, each link reflecting a strength of an interrelationship between at least two nodes, wherein at least a plurality of the link strengths are a function of at least the review data and the venue data and wherein at least a plurality of the link strengths are further a function of 15both content-based and collaborative interrelationships; and determining, based on the link strengths and at least one venue parameter, a plurality of recommended venues having the strongest links to a user, whereas newly added claims 2-11 (Invention II) are drawn to generating a synaptic data network including accessing a framework comprising a plurality of synaptic learning rules for increasing accuracy of relationships between the plurality of nodes, and applying, to the plurality of connections, each rule of at least a portion of the plurality of synaptic learning rules to modify the strength of the interrelationship between at least a portion of the plurality of nodes, wherein applying the portion of the synaptic learning rules comprises constructing a plurality of inhibition nodes that manage relative numbers of nodal activations among the one or more categories and/or the plurality of 

Inventions I and II are directed to related methods. The related inventions are distinct if 1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in  a data network comprising nodes corresponding at least to a plurality of venues and a plurality of reviewers and further comprising links between said nodes, each link reflecting a strength of an interrelationship between at least two nodes, wherein at least a plurality of the link strengths are a function of at least the review data and the venue data and wherein at least a plurality of the link strengths are further a function of 15both content-based and collaborative interrelationships; and determining, based on the link strengths and at least one venue parameter, a plurality of recommended venues having the strongest links to a user, whereas invention II is directed to generating a synaptic data network including accessing a framework comprising a plurality of synaptic learning rules for increasing accuracy of relationships between the plurality of nodes, and applying, to the plurality of connections, each rule of at least a portion of the plurality of synaptic learning rules to modify the strength of the interrelationship between at least a portion of the plurality of nodes, wherein applying the portion of the synaptic learning rules comprises constructing a plurality of inhibition nodes that manage relative numbers of nodal activations among the one or more categories and/or the plurality of sub-categories of each category of the one or more categories, thereby dynamically normalizing nodal activations to within a predetermined range and providing recommended objects by applying, by the processing circuitry responsive to a user query submitted via a remote computing system, at least one retrieval rule of one or more synaptic retrieval rules to the synaptic data network to identify one 

Inventions I and III are directed to related methods and systems. The related inventions are distinct if 1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions have a materially different design, mode of operation, function, or effect. While both inventions relate to a data network, invention I generates recommendation data by accessing a data network comprising nodes corresponding at least to a plurality of venues and a plurality of reviewers and further comprising links between said nodes, each link reflecting a strength of an interrelationship between at least two nodes, wherein at least a plurality of the link strengths are a function of at least the review data and the venue data and wherein at least a plurality of the link strengths are further a function of 15both content-based and collaborative interrelationships; and determining, based on the link strengths and at least one venue parameter, a plurality of recommended venues having the strongest links to a user, whereas invention III is directed to generating a synaptic data network including accessing a framework comprising a plurality of synaptic learning rules for increasing accuracy of relationships between the plurality of nodes, and applying, to the plurality of connections, each rule of a plurality of synaptic learning rules to modify the strength of the interrelationship between at least a portion of the plurality of nodes, wherein the plurality of synaptic learning rules comprises a) a timing rule for adjusting a connection strength between a given pair of nodes of the plurality of nodes based on a relative time of activation of a first node 

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIELLE E WEINER/Examiner, Art Unit 3684                                                                                                                                                                                                        
/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684